      Case 3:20-cv-00070 Document 19 Filed on 08/18/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

KENDRA ORR,                                §
                                           §
       Plaintiff.                          §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:20-CV-00070
                                           §
BRYAN COLLIER, ET AL.,                     §
                                           §
       Defendants.                         §

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                     MEMORANDUM AND RECOMMENDATION

       On May 29, 2020, this case was referred to United States Magistrate Judge Andrew

M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 14. Judge Edison considered

Defendant Collier’s Motion to Dismiss. Dkt. 12. On July 28, 2020, Judge Edison filed a

Memorandum and Recommendation (Dkt. 17) recommending that Defendant Collier’s

Motion to Dismiss be GRANTED.

       On August 11, 2020, Plaintiff Kendra Orr filed her Objections. Dkt. 18. In

accordance with 28 U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo

determination of those portions of the [magistrate judge’s] report or specified proposed

findings or recommendations to which objection [has been] made.” After conducting this

de novo review, the Court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections raised by Kendra Orr; the

Memorandum and Recommendation; the pleadings; and the record. The Court ACCEPTS
    Case 3:20-cv-00070 Document 19 Filed on 08/18/20 in TXSD Page 2 of 2




Judge Edison’s Memorandum and Recommendation and ADOPTS it as the opinion of the

Court. Accordingly, it is hereby ORDERED and ADJUDGED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 17) is
            APPROVED and ADOPTED in its entirety as the holding of the Court;

      (2)   Defendant Collier’s Motion to Dismiss (Dkt. 12) is GRANTED; and

      (3)   Defendant Bryan Collier is DISMISSED from this case.

      It is so ORDERED.

            SIGNED and ENTERED this 18th day of August, 2020.



                                     ______________________________________
                                               JEFFREY V. BROWN
                                         UNITED STATES DISTRICT JUDGE




                                        2
